DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 34 is objected to because of the following informalities:  “the UE of claim 26” should be the base station (or BS) of claim 26.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11, 13-15, 20, 22, 26 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2021/0058970, hereinafter Kwak, claiming priority date of provisional application 62/933,053) and in view of Hajir et al (US 2021/0410186, hereinafter Hajir).

Regarding claim 1, Kwak discloses a method of wireless communication performed by a user equipment (UE), comprising: receiving an indication of respective combinations of listen before talk (LBT) bandwidths for each of a plurality of downlink monitoring occasions (multiple LBT BWs, Para [0021]/Fig. 1, UE receives an indication of one or more monitoring locations to monitor for the PDCCH including what sub-bands to monitor, Para [0159]); and monitoring for downlink communications in the respective combinations of LBT bandwidths for each of the plurality of downlink monitoring occasions (UE monitors respective sets of PDCCH candidates in one or more configured monitoring occasions according to search space configurations, Para [0077,80], monitoring locations within the indicated sub-band, Para [0159].  Also see Fig. 1 and pages 20, 47 and 50 of provisional application 62/933,053);						but does not fully and explicitly disclose wherein the respective combinations of LBT bandwidths for at least two downlink monitoring occasions, of the plurality of downlink monitoring occasions are different.  Kwak discloses a bitmap indicates which LBT sub-band has to be monitored, Para [0042].  Hajir discloses the WTRU monitors for one or more PDCCHs, Para [0110] and the WTRU can monitor different sub-band combinations for each monitoring occasion (e.g. sub-band 1 and 3 on second monitoring occasion, sub-bands 1-3 on third monitoring occasion), Para [0145]/Fig. 4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Hajir in the system of Kwak in order to improve communication in the shared spectrum and keep the WTRU informed about the upcoming COT.  
Regarding claims 3, 13 and 22, Kwak discloses the method/UE of claim 1/11/20, wherein the indication of the respective combinations of LBT bandwidths explicitly identifies each LBT bandwidth included in each of the respective combinations of LBT bandwidths (bitmap indicates which LBT sub-band has to be monitored, with a maximum number of sub-bands that can be configured, Para [0042]).
Regarding claims 4 and 14, Kwak discloses the method of claim 1/11, wherein the indication of the respective combinations of LBT bandwidths implicitly identifies each LBT bandwidth included in the respective combinations of LBT bandwidths by identifying LBT bandwidths, included in each of the respective combinations of LBT bandwidths, that the UE is to refrain from monitoring (individual bits correspond to sub-bands the UE is to monitor, Para [0161], in this case 0 bit corresponding to a sub-band would indicate not needing to monitor that sub-band).
Regarding claim 5, Kwak discloses the method of claim 4, wherein monitoring for downlink communications in the respective combinations of LBT bandwidths for each of the one or more downlink monitoring occasions comprises: monitoring, in a downlink monitoring occasion of the one or more downlink monitoring occasions, LBT bandwidths configured for the UE other than an LBT bandwidth that the UE is to refrain from monitoring in the downlink monitoring occasion (UE monitors respective sets of PDCCH candidates in one or more configured monitoring occasions according to search space configurations, Para [0077,80], monitoring locations within the indicated sub-band, Para [0159] and not monitoring the non-indicated sub-bands).
Regarding claims 6 and 15, Kwak discloses the method of claim 1/11, wherein the indication of the respective combinations of LBT bandwidths includes a plurality of search space configurations (there are multiple search space configurations, Para [0077]); and wherein a search space configuration, of the plurality of search space configurations, identifies one or more LBT bandwidths for a particular set of downlink monitoring occasions (configuration information for a search space includes monitoring locations in a frequency domain within a LBT BWP, Para [0158]).
Regarding claim 11, Kwak discloses a method of wireless communication performed by a base station (BS), comprising: configuring an indication of respective combinations of listen before talk (LBT) bandwidths for each of one or more downlink monitoring occasions (multiple LBT BWs, Para [0021]/Fig. 1, UE receives an indication of one or more monitoring locations to monitor for the PDCCH including what sub-bands to monitor, Para [0159], gNB encodes the configuration information); and transmitting the indication of the respective combinations of LBT bandwidths to a user equipment (UE) (UE receives an indication of one or more monitoring locations to monitor for the PDCCH including what sub-bands to monitor, Para [0159]); but does not fully and explicitly disclose wherein the respective combinations of LBT bandwidths for at least two downlink monitoring occasions, of the plurality of downlink monitoring occasions are different.  Kwak discloses a bitmap indicates which LBT sub-band has to be monitored, Para [0042].  Hajir discloses the WTRU monitors for one or more PDCCHs, Para [0110] and the WTRU can monitor different sub-band combinations for each monitoring occasion (e.g. sub-band 1 and 3 on second monitoring occasion, sub-bands 1-3 on third monitoring occasion), Para [0145]/Fig. 4.  
Regarding claim 20, Kwak discloses a user equipment (UE, Fig. 8) for wireless communication, comprising: a memory and one or more processors operatively coupled to the memory (processor and memory, Fig. 8), the memory and the one or more processors configured to: receive an indication of respective combinations of listen before talk (LBT) bandwidths for each of one or more downlink monitoring occasions (multiple LBT BWs, Para [0021]/Fig. 1, UE receives an indication of one or more monitoring locations to monitor for the PDCCH including what sub-bands to monitor, Para [0159]); and monitor for downlink communications in the respective combinations of LBT bandwidths for each of the one or more downlink monitoring occasions (UE monitors respective sets of PDCCH candidates in one or more configured monitoring occasions according to search space configurations, Para [0077,80], monitoring locations within the indicated sub-band, Para [0159].  Also see Fig. 1 and pages 20, 47 and 50 of provisional application 62/933,053); but does not fully and explicitly disclose wherein the respective combinations of LBT bandwidths for at least two downlink monitoring occasions, of the plurality of downlink monitoring occasions are different.  Kwak discloses a bitmap indicates which LBT sub-band has to be monitored, Para [0042].  Hajir discloses the WTRU monitors for one or more PDCCHs, Para [0110] and the WTRU can monitor different sub-band combinations for each monitoring occasion (e.g. sub-band 1 and 3 on second monitoring occasion, sub-bands 1-3 on third monitoring occasion), Para [0145]/Fig. 4.  
Regarding claim 26, Kwak discloses a base station (BS, Fig. 7) for wireless communication, comprising: a memory and one or more processors operatively coupled to the memory (processor and memory, Fig. 7), the memory and the one or more processors configured to: configure an indication of respective combinations of listen before talk (LBT) bandwidths for each of one or more downlink monitoring occasions (multiple LBT BWs, Para [0021]/Fig. 1, UE receives an indication of one or more monitoring locations to monitor for the PDCCH including what sub-bands to monitor, Para [0159], gNB encodes the configuration information, Para [0160]); and transmit the indication of the respective combinations of LBT bandwidths to a user equipment (UE) (UE receives an indication of one or more monitoring locations to monitor for the PDCCH including what sub-bands to monitor, Para [0159]); but does not fully and explicitly disclose wherein the respective combinations of LBT bandwidths for at least two downlink monitoring occasions, of the plurality of downlink monitoring occasions are different.  Kwak discloses a bitmap indicates which LBT sub-band has to be monitored, Para [0042].  Hajir discloses the WTRU monitors for one or more PDCCHs, Para [0110] and the WTRU can monitor different sub-band combinations for each monitoring occasion (e.g. sub-band 1 and 3 on second monitoring occasion, sub-bands 1-3 on third monitoring occasion), Para [0145]/Fig. 4.  
Regarding claims 31-34, Kwak discloses the method/UE/BS of claim 1/11/20/26, but not wherein the plurality of downlink monitoring occasions are associated with one or more time domain resources.  Hajir discloses a time window with multiple occasions to be monitored, Para [0145], each occasion has a different monitoring time (i.e. different time domain resource), Para [0144].


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak, in view of Hajir in view of McBeath et al (US 2010/0302983, hereinafter McBeath) and in view of Lei et al (US 2017/0237527, hereinafter Lei).

Regarding claims 7 and 16, Kwak discloses the method of claim 6/15, but not wherein a quantity of the plurality of search space configurations is based at least in part on a quantity of available search space configurations for a shared radio frequency band; and wherein the quantity of available search space configurations for the shared radio frequency band is greater than a quantity of available search space configurations for a licensed radio frequency band.  Kwak discloses there are multiple search space configurations, Para [0077,80].  Mcbeath discloses the size of the search space depends on the number of carriers configured, Para [0133].  Lei discloses there may be a large number of carriers in unlicensed spectrum and a limited number of carriers in licensed spectrum, Para [0073].  In view of the combination the quantity of search space in the unlicensed band is greater than the quantity for the licensed band and obvious to one of ordinary skill that search space configurations is based on available configurations, as opposed to unavailable configurations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lei and Mcbeath in the system of Kwak in view with Hajir in order to prevent reduction of DL throughput when using unlicensed band and prevent battery from rapidly depleting when searching for DCI messages.  

s 8-10, 17-19, 23-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak, in view of Hajir and in view of Chang et al (US 2021/0204214, hereinafter Chang).

Regarding claims 8 and 23, Kwak discloses the method/UE of claim 1/20, but not wherein the indication of the respective combinations of LBT bandwidths is included in a wakeup signal (WUS); and wherein monitoring for downlink communications in the respective combinations of LBT bandwidths for each of the one or more downlink monitoring occasions comprises: monitoring for downlink communications in the respective combinations of LBT bandwidths for each of the one or more downlink monitoring occasions during a discontinuous reception (DRX) on duration associated with the WUS.  Chang discloses the WUS may correspond to a combination of BWPs, Para [0262], if the UE receives WUS1, the UE monitors PDCCH on the corresponding BWPs according to the C-DRX configuration, Para [0263] and the WUS indicates the UE to wake up and monitor PDCCH during the on-duration, Para [0212].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chang in the system of Kwak in view with Hajir in order to indicate active BWP in each CC more flexibly and efficiently busing the WUS.  
Regarding claims 9, 18, 24 and 29, Kwak discloses the method/UE/BS of claim 8/17/23/28, but not further comprising: receiving a radio resource control (RRC) communication that indicates a plurality of LBT bandwidth combinations, wherein the indication of the respective combinations of LBT bandwidths includes one or more bits, in the WUS, associated with one or more of the plurality of LBT bandwidth combinations.  Chang discloses RRC signal is used to notify the UE of the mapping relationship between the WUS, CC and BWP, Para [0310], there is a mapping relationship between a WUS and CC/BWP(s), Para [0245].
Regarding claims 10, 19, 25 and 30, Kwak discloses the method/UE/BS of claim 1/11/20/26, but not wherein the one or more of the plurality of LBT bandwidth combinations includes: a first LBT bandwidth combination associated with a serving cell of a base station (BS), and a second LBT bandwidth combination associated with the serving cell or another serving cell of the BS.  Chang an example where BWP1-4 are associated with first CC1 and BWP5-6 are associated with second CC2, Figs 7-10, where different combinations are possible.
Regarding claims 17 and 28, Kwak discloses the method/BS of claim 11/26, wherein transmitting the indication of the respective combinations of LBT bandwidths comprises: transmitting, to the UE, the indication of the respective combinations of LBT bandwidths in a wakeup signal (WUS).  Chang discloses WUS 1 can correspond to a combination of BWPs 1-4 and the UE will detect the transmitted first wake-up signal and monitor BWP1-4, Para [0262-263], there is a mapping relationship between a WUS and CC/BWP, Para [0245].


Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitation and argues the references do not disclose the amended limitations.  Applicant argues Kwak does not disclose the amended limitation where there are different combinations of LBT bandwidth to be monitored on the at least two downlink occasions.  In response, the amendment is rejected in view of a new reference and this argument is moot.  Applicant has no argument against the 103 rejection or references.  Applicant further has a comment about a full search was conducted for the first office action and there should be no further search.  In response, Applicant has amended the claims and the new reference was published after the first office action was mailed.   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461